oOo SF SN HD NH BP WD YO eS

YP NY NY NY NY NY NY NY NY N FF FF FF He Fe Se Fe S| S| eS
Co Oo NN HH BPW NY Ff OD OD Fe HST DH A BP W NO |} OC

 

 

Case 2:21-cv-00112-JCC Document 4 Filed 02/15/21 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

BRIAN ECHARD, on behalf of himself

and all others similarly situated, No. 2:21-cv-00112

WAIVER OF SERVICE OF
SUMMONSES

Plaintiff,
V.

WELLS FARGO BANK, N.A., and
WELLS FARGO & CO.

)
)
)
)
)
)
)
)
)
)
Defendants. )
)

 

TO: Knoll Lowney, Alyssa Englebrecht, and Meredith Crafton
SMITH & LOWNEY, PLLC

2317 East John Street

Seattle, Washington 98112

Phone: 206-860-2883

Fax: 206-860-4187

knoll@smithandlowney.com

alyssa@smithandlowney.com

meredith@smithandlowney.com,

I acknowledge receipt of your request for waiver of service of a summonses on behalf of
Wells Fargo Bank, N.A. and Wells Fargo & Co. in this action of Brian Echard v. Wells Fargo

Bank, N.A. et. al, which is case number 2:21-cv-00112 in the United States District Court for the

Western District of Washington. I have also received a copy of the complaint in the action, two

WAIVER OF SERVICE - 1 SMITH & LOWNEY, P.L.L.C.
4. 2317 EAST JOHN STREET
No. 2:21-cv-00112 SEATTLE, WASHINGTON 981 12

(206) 860-2883
—_—

oOo Oe NDB WO FP W PL

NO NO NO NO NY NO KD DQ NO DR mee ee a
co em YN HD OH FW NY KF DB ODO BH DT DH nH BP WO NY KF OC

 

 

Case 2:21-cv-00112-JCC Document 4 Filed 02/15/21 Page 2 of 2

copies of this instrument, and a means by which I can return the signed waiver to you without
cost to me.

Wells Fargo Bank, N.A. and Wells Fargo & Co. agree to save the expense of serving a
summons and complaint in this case by not requiring service with judicial process in the manner
provided by Rule 4.

Wells Fargo Bank, N.A. and Wells Fargo & Co. will retain all defenses or objections to
the lawsuit or to the jurisdiction or venue of the court except for the objections based on a defect
in the summons or in the service of the summons.

Wells Fargo Bank, N.A. and Wells Fargo & Co. also understand that they must file and
serve an answer or motion under Rule 12 within 60 days of February 11, 2021, the date on which
this request was sent. Failure to do so may result in a default judgment against Wells Fargo

Bank, N.A. and Wells Fargo & Co.

 

 

Af A | “ fry

DATE SIGNATURE

Duty to Avoid Unnecessary Costs of Service of Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain parties to cooperate in saving unnecessary costs of
service of the summons and complaint. A defendant located in the United States who after being notified of an action
and asked by a plaintiff located in the United States to waive service of summons, fails to do so will be required to
bear the cost of such service unless good cause be shown for its failure to sign and return the waiver. It is not good
cause for a failure to waive service that a party believes that the complaint is unfounded, or that the action has been
brought in an improper place or in a court that lacks jurisdiction over the subject matter of the action or over its person
or property. A party who waives service of the summons retains all defenses and objections (except any relating to
the summons or to the service of the summons), and may later object to the jurisdiction of the court or to the place
where the action has been brought. A defendant who waives service must within the time specified on the waiver
form serve on the plaintiffs attorney for the unrepresented plaintiff a response to the complaint and must also file a
signed copy of the response with the court. If the answer or motion is not served within this time, a default judgment
may be taken against the defendant. By waiving service, a defendant is allowed more time to answer than if the
summons had been actually served when the request for waiver of service was received.

WAIVER OF SERVICE - 2 SMITH & LOWNEY, P.L.L.C.
: 2317 EAST JOHN STREET
No. 2:21-cv-00112 SEATTLE, WASHINGTON 981 12

(206) 860-2883
